Citation Nr: 1020311
Decision Date: 06/02/10	Archive Date: 07/08/10

Citation Nr: 1020311	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-12 834	)	DATE JUN 02 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left arm scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970 
and from June 1970 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In September 2006, the Veteran testified at a hearing before 
a Decision Review Officer at the Detroit, Michigan RO.  The 
Veteran later testified at a videoconference Board hearing in 
September 2008 before the undersigned Veterans Law Judge.  
The transcripts of both hearings are associated with the 
claims file and have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  On November 19, 2008 the Board issued a decision for the 
issue of entitlement to service connection for left arm 
scars.

2.  On November 26, 2008, the Board discovered evidence 
relevant to the appeal, specifically service treatment 
records that had not been considered at the time the November 
2008 decision was issued.  


CONCLUSION OF LAW 

The November 19, 2008 Board decision addressing the issue of 
entitlement to service connection for left arm scars is 
vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. 
§ 20.904 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2002); 
38 C.F.R. § 20.904 (2009).  

In November 2008, the Veteran submitted additional service 
treatment records that appear to not have been considered by 
the Board in the November 19, 2008 decision.  VA has a duty 
to assist the veteran in obtaining or confirming the 
unavailability of his active duty service treatment records 
that are not currently included in the record on appeal.  38 
U.S.C.A. § 5103A(c).  The November 19, 2008 decision was not 
based on consideration of all the available evidence.  In 
order to assure due process, the Board has determined that 
vacatur and remand is warranted.

Accordingly, vacatur of the November 19, 2009 Board decision 
addressing the issue of entitlement to service connected for 
left arm scars is warranted.

The Board notes that under 38 U.S.C.A. § 7252 (West 2002), 
only a decision of the Board is appealable to the United 
States Court of Appeals for Veterans Claims (Court).  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2009). Rather, the Board 
will consider the merits of the issue on appeal after the RO 
completes the development requested in the remand that 
follows.


ORDER

The November 19, 2008 Board decision addressing the issue of 
entitlement to service connection for left arm scars is 
vacated.  


REMAND

After a review of the record, the Board has determined that 
further development is necessary before adjudicating the 
issue on appeal.

The Veteran contends that the scars on his left arm are due 
to exposure to chemicals and radiation during active military 
service.  The Veteran was provided with a VA examination in 
January 2006 that only addressed the issue of whether the 
scars on the left arm were due to chemical exposure during 
military service.  The Board observes that a service flight 
medical examination dated in June 1971 reveals that the 
Veteran had medically minimal exposure to radioactive 
material.  The Veteran also contends that he has had residual 
scarring from this exposure to radioactive material and that 
he has had these scars since military service.  Based on the 
foregoing, the Board concludes that another VA medical 
examination and opinion is necessary in order to decide the 
Veteran's service connection claim for left arm scars.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the etiology 
of the scars on the Veteran's left 
arm.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review, 
and the examiner should indicate that 
the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether the scars on the Veteran's 
left arm are at least as likely as not 
(i.e., a fifty percent or greater 
probability) etiologically related to 
the Veteran's active military service 
to include exposure to radioactive 
material.  The examiner should provide 
a complete rationale for all 
conclusions.  

2.	Upon completion of the foregoing, 
readjudicate the Veteran's claim of 
entitlement to service connection for 
left arm scars, based on a review of 
the entire evidentiary record.  If the 
benefit sought on appeal remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

lCitation Nr: 0839759	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left arm scars.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service from July 1968 to May 1970 and 
from June 1970 to June 1973.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In September 2006, the veteran testified at a hearing before 
a Decision Review Officer at the Detroit RO.  The veteran 
later testified at a videoconference Board hearing in 
September 2008 before the undersigned Veterans Law Judge.  
The transcripts of both hearings are associated with the 
claims file and have been reviewed.  

At the Board Hearing, the veteran's representative expressed 
an intent to file a notice of disagreement with respect to 
the initial rating assigned for the veteran's service-
connected post-traumatic stress disorder (PTSD).  Service 
connection for PTSD was granted by the RO in a March 2008 
rating decision and a 30 percent disability evaluation was 
assigned at that time.  The Board refers the matter to the RO 
for appropriate action.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's current left arm scars are not shown to be 
related to his period of active military service.  


CONCLUSION OF LAW

The veteran's left arm scars were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In October 2005 correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for his left arm scars and described the 
types of evidence that the veteran should submit in support 
of the claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the veteran's 
behalf in support of the claim.  Although the October 2005 
VCAA notice letter did not address the elements of degree of 
disability and effective date, the veteran was later advised 
of such elements in March 2006 correspondence and his claim 
was subsequently readjudicated. 

The Board further notes that the veteran was provided with a 
copy of the January 2006 rating decision, the April 2006 
Statement of the Case (SOC), and the December 2006 and March 
2008 Supplemental Statements of the Case (SSOCs), which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a scar examination and medical opinion in 
January 2006.  Additionally, the veteran's service treatment 
records are associated with the claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  


Analysis 

The veteran contends that his left arm scars are due to use 
of blistering agents on his skin during his second period of 
active service.  The veteran asserts that a chemical agent 
was applied to different areas on his left forearm as part of 
a demonstration conducted during a chemical training class in 
service and, as a result, those areas became red and markedly 
swollen with pustular discharge within 24 hours.  The veteran 
also reports that he did not seek medical treatment for his 
arm at that time because he was told that changes in his skin 
were to be expected.  The veteran further explained that the 
affected areas scabbed and, ultimately, resulted in residual 
scars.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

The Board notes that the evidence clearly shows that the 
veteran currently has left arm scars.  Specifically, the 
January 2006 VA scars examination report notes that the 
veteran objectively demonstrated two 2 centimeters by 1 
centimeter hyperpigmented lesions along the mid and proximal 
flexor aspect of the left forearm on physical examination and 
photographs of the veteran's lesions are included in the 
record.  

Nevertheless, the evidence does not show that the veteran's 
current left arm scars are related to active service for 
reasons explained below.  

Although the veteran contends that he suffered from scars of 
the left forearm after the use of chemical agents on his skin 
in service, service records do not support his contention.  
The veteran's service treatment records are absent of any 
mention of the presence of left arm scars and there is no 
indication in the service records that any chemical agents 
were used on the veteran's skin during service.  Indeed, the 
veteran's skin was clinically evaluated as normal and no 
scars were clinically identified at the April 1973 separation 
examination or, approximately one year later, at the April 
1974 examination.  The Board affords significant probative 
value to this evidence.      

Furthermore, the first objective evidence of record regarding 
the presence of left arm scars is not shown until 2006, which 
is approximately 33 years following discharge.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

The Board notes that the veteran has indicated that his left 
arm scars manifested in service and the veteran is considered 
competent to report the visible manifestations of his claimed 
disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board also notes that the veteran is considered 
competent to report his experience of having been exposed to 
a chemical agent in service.  However, as the objective 
evidence neither shows that the veteran was exposed to 
chemical agents in service nor had left arm scars until many 
years after service, his assertions are not deemed credible 
and are afforded no probative value.  

The Board also recognizes that the veteran underwent a scars 
examination in January 2006 and the January 2006 VA scars 
examiner noted an assessment of "superficial scars, left 
forearm caused by exposure to chemical, as per veteran, while 
on active duty."  However, the examiner's assessment is 
admittedly speculative as it appears to rely exclusively on 
the veteran's unsubstantiated history of having been exposed 
to chemical agents in service.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described0; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  Indeed, 
the examiner even acknowledged in the examination report that 
there was no evident documentation available as to the exact 
nature of the veteran's chemical exposure and added that he 
was unable to speculate whether the veteran's scars were 
secondary to exposure to a chemical.  As such statements are 
in contradiction to his noted assessment, which appeared to 
suggest a relationship between the veteran's left arm scars 
and service, the Board is unable to afford the January 2006 
VA scar examiner's opinion any probative value.  

Thus, the probative evidence of record does not show that the 
veteran was exposed to a chemical agent in service.  The 
probative evidence also shows that the veteran's left arm 
scars did not manifest until many years after service.  
Consequently, the Board finds that the preponderance of the 
evidence weighs against the claim and service connection for 
the veteran's left arm scars is not warranted.  In reaching 
this conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

ORDER

Entitlement to service connection for left arm scars is 
denied.  
REMAND

After review of the evidence, the Board finds that additional 
development is needed before proceeding to evaluate the 
merits of the veteran's claim for service connection of 
tinnitus.  

The veteran has reported that he experiences ringing in the 
ears and the veteran is considered competent to report the 
observable manifestations of his claimed disability of 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Additionally, the veteran has reported that he 
experienced acoustic trauma during service due to being 
exposed to loud noises associated with gunfire, mortar fire, 
and rocket attacks and he is deemed competent to describe the 
nature and extent of his in-service noise exposure.  
Nevertheless, the veteran has not been afforded with an 
audiological examination with respect to his claim.  VA must 
provide a medical examination and/or obtain a medical opinion 
when there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  
38 C.F.R. § 3.159(c)(4) (2008).  As the evidence indicates 
that the veteran has current tinnitus and experienced 
acoustic trauma in service, a remand for appropriate 
examination and a medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any tinnitus 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  

The examiner should state whether any 
tinnitus found on examination is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability of 
less than 50 percent) causally or 
etiologically related to active service or 
any other incident thereof.  (The veteran 
contends that he experienced acoustic 
trauma during service due to being exposed 
to loud noises associated with gunfire, 
mortar fire, and rocket attacks.)  The 
examiner should provide a thorough 
rationale for his or her opinion.  Please 
send the claims folder to the examiner for 
review in conjunction with the examination

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


